       Case 2:20-cv-02392-DGC Document 10 Filed 01/13/21 Page 1 of 3



 1
     WO
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9
     Anna Hally Anderson,                               No. CV20-02392-PHX-DGC
10
                    Plaintiff,                          ORDER
11
     v.
12
     Dwight P. Callahan, Pinal County Superior
13   Court Judge, in his official capacity
14                  Defendant.
15
16
            Plaintiff Anna Hally Anderson has filed a pro se civil rights complaint pursuant to
17
     42 U.S.C. § 1983 (Doc. 1). She has also filed an application to proceed in forma pauperis
18
     (“IFP”) (Doc. 2), an amended IFP application (Doc. 9), and a motion to allow electronic
19
     filing (Doc. 6). The Court will grant Plaintiff’s application for IFP status, screen her
20
     complaint, dismiss the complaint, and deny her motion for electronic filing.1
21
     I.     Plaintiff’s IFP Application.
22
            Plaintiff submits an affidavit showing that she received a total monthly income of
23
     less than $200 in 2019 and 2020, has limited assets, and is several thousands of dollars in
24
     debt. Doc. 9 at 3-7. It is clear that Plaintiff cannot pay or give security for fees and costs
25
26
27          1
             Plaintiff filed a notice with the Court on December 9, 2020, indicating that she
     intended to file an amended complaint by the following week. Doc. 5 at 1. As far as the
28   Court is aware, Plaintiff has not filed an amended complaint. As discussed below, any
     amendment would be futile.
       Case 2:20-cv-02392-DGC Document 10 Filed 01/13/21 Page 2 of 3



 1   and still provide herself with the necessities of life. See Adkins v. E. I. Du Pont De Nemours
 2   & Co., 335 U.S. 331, 339 (1943). Plaintiff’s motion for IFP status will be granted.
 3   II.    Plaintiff’s Complaint Must Be Dismissed With Prejudice.
 4          A.     Screening Complaints in IFP Proceedings.
 5          In IFP proceedings, a district court “shall dismiss the case at any time if the court
 6   determines that . . . the action . . . fails to state a claim on which relief can be granted[.]”
 7   28 U.S.C. § 1915(e)(2). Although most § 1915 applications concern prisoner litigation,
 8   § 1915(e) applies to all IFP proceedings. See Lopez v. Smith, 203 F.3d 1122, 1126 n.7 (9th
 9   Cir. 2000) (en banc). Section 1915(e)(2)(B)(ii) “not only permits but requires a district
10   court to dismiss an in forma pauperis complaint that fails to state a claim.” Id. at 1127. A
11   district court dismissing under this section “should grant leave to amend even if no request
12   to amend the pleading was made, unless it determines that the pleading could not possibly
13   be cured by the allegation of other facts.” Id. at 1127-29 (citations omitted).
14          B.     Plaintiff’s Complaint.
15          Plaintiff sues Pinal County Superior Court Judge Dwight P. Callahan for his conduct
16   during custody proceedings involving Plaintiff’s minor son in 2019. See Doc. 1. Plaintiff
17   alleges that Judge Callahan violated her civil rights by, among other things, losing key
18   documents, blocking Plaintiff from obtaining relevant evidence by denying her discovery
19   motions, erring in child support calculations, drafting libelous statements about Plaintiff in
20   written orders, and ordering Plaintiff to commit a felony by requiring her to put her child
21   back on her health insurance. Id. ¶¶ 7-25. Plaintiff asserts two claims under § 1983: for
22   deprivation of her constitutionally protected interest in a family relationship with her son
23   under the Fourteenth Amendment, and for judicial misconduct and fraud. Id. ¶¶ 27-28.
24   Plaintiff requests monetary damages and costs. See id. at 9.
25          C.     Plaintiff’s Claims Are Barred by Judicial Immunity.
26          Judges are absolutely immune from § 1983 suits for damages for their judicial acts
27   except when they are taken “in the ‘clear absence of all jurisdiction.’” Stump v. Sparkman,
28   435 U.S. 349, 356-57 (1978) (quoting Bradley v. Fisher, 80 U.S. 335, 351 (1871)); see


                                                  -2-
      Case 2:20-cv-02392-DGC Document 10 Filed 01/13/21 Page 3 of 3



 1   Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986). An act is “judicial” when it is a
 2   function normally performed by a judge and the plaintiff dealt with the judge in his or her
 3   judicial capacity. Stump, 435 U.S. at 362; Crooks v. Maynard, 913 F.2d 699, 700 (9th Cir.
 4   1990). This immunity attaches even if the judge is accused of acting maliciously and
 5   corruptly, Pierson v. Ray, 386 U.S. 547, 554 (1967), or of making grave errors of law or
 6   procedure, Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988).
 7          The allegations against Judge Callahan describe conduct that clearly was judicial in
 8   nature, and Judge Callahan therefore is immune from liability. Stump, 435 U.S. at 362.
 9   The Court will dismiss Plaintiff’s lawsuit. Because Plaintiff’s complaint cannot be cured
10   by the allegation of other facts, leave to amend will not be granted. See Lopez, 203 F.3d at
11   1127-29; Foman v. Davis, 371 U.S. 178, 182 (1962) (a district court may deny leave to
12   amend where any amendment would be futile).
13          IT IS ORDERED:
14          1.     Plaintiff’s complaint (Doc. 1) is dismissed with prejudice.
15          2.     Plaintiff’s amended application for IFP status (Doc. 9) is granted.
16          3.     Plaintiff’s motion for electronic filing (Doc. 6) is denied as moot.
17          4.     The Clerk is directed to terminate this action.
18          Dated this 13th day of January, 2021.
19
20
21
22
            .
23
24
25
26
27
28


                                                 -3-
